DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 12/22/2020. Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the sealing zone” in lines 9-10 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a sealing zone.” Claims 2-23 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitation “a heating element configured to, during operation, provide heat to the sealing zone, the first and second compression elements and the heating element arranged and configured to” in lines 11-13 is indefinite because it is not clear what is particularly being claimed due to the poor grammar. In order to further prosecution the limitation has been interpreted to recite “a heating element configured to, during operation, provide heat to the sealing zone and the first and second compression elements, wherein the heating element is arranged and configured to.”
	Regarding claim 12, the limitation “a longitudinal length that is a significant portion of a length of the first compression element” is indefinite because it is not clear what longitudinal length relative to the a length of the compression element is significant. In order to further prosecution, the limitation has been interpreted to recite “a longitudinal length that is a portion of a length of the first compression element.”
	Further regarding claim 12, the limitation “a longitudinal length that is a significant portion of a length of the first compression element” is also indefinite because it is not clear how the web control guide and the first compression element can share a length. If they share a length, then the portion comprising the shared length must be common to both of them. However, if the length is common to both of them, then there cannot be two different lengths belonging to two different elements. In this case, no interpretation is being made in order to further prosecution since it is not clear how this limitation should be interpreted.
	Regarding claim 13, the limitation “between about 5 and 25 mils” is vague and indefinite because the limitation comprises a range within a range. In order to further prosecution, the limitation has been interpreted to recite “between 5 and 25 mils.”
	Regarding claim 24, the limitation “the sealing zone” in line 10 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a sealing zone.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 14-17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorsch (WO 02/26589 A1). Note that page and line numbers refer to the attached machine translation.
	Regarding claim 1, Lorsch discloses a protective packaging formation device, comprising: a drive (the transport device, pg. 3, line 21-22) configured to, during operation, advance a web of a flexible material along a material path that extends in a longitudinal direction (pg. 3, lines 21-22); an inflation nozzle (the nozzle, pg. 3, line 23) configured to, during operation, direct fluid between overlapping plies of the web material in the material path for inflating inflatable chambers defined between the plies with the fluid (pg. 3, lines 22-24); a heat sealer (the assembly of 17a, 16 , and 18 – Fig. 8) comprising: first (16 – Fig. 8) and second (17a – Fig. 8) opposed compression elements in compression against each other (pg. 6, lines 21-25) and configured to, during operation, compress the overlapping plies together at a sealing zone (the zone of the 1 above 16 – Fig. 8) along the material path (pg. 6, lines 21-25), and a heating element (18 – Fig. 8) configured to, during operation, provide heat to the sealing zone and the first and second compression elements (pg. 6, lines 31-34), wherein the heating element is arranged and configured to, during operation, cooperatively produce sufficient compression and heat in the compressed overlapping plies in the sealing zone to heat seal the overlapping plies together, thereby sealing closed the inflated inflatable chambers and trapping the fluid therein (pg. 6, lines 31-34); and a web control guide (the assembly of 15 and 17b – Fig. 8) positioned along the material path at a transverse spacing from the first compression element (see Fig. 8) and configured to, during operation, constrain a first thickness (19 – Fig. 8) of the material path measured normal to the longitudinal and transverse direction of the material path (pg. 6, lines 25-28), wherein the constrained thickness dimension is sufficiently small to prevent transverse movement of the web material towards the first compression element to avoid excessive heating of the web outside the sealing zone (see Fig. 8, the bulge of the film is larger than the gap 19, thus the web cannot move transversely during the sealing operation).

Lorsch further discloses:
	Claim 5, the first compression element (16 – Fig. 8) is wider in a transverse direction than the second compression element (17a – Fig. 8), and the web control guide (the assembly of 15 and 17b – Fig. 8) is disposed opposite the first compression element to constrain the first thickness between the web control guide and the first compression element (see Fig. 8, to the right of 16 is interpreted to be opposite).

	Claim 14, a system comprising: the protective packaging formation device of claim 1 (see the rejection of claim 1 above); and a supply of web material (1 – Fig. 8) loaded into the device (since the device operates on the web material, the web material is clearly loaded into the device), which web material includes overlapping plies (2, 3 – Fig. 8) with inflatable chambers (7 – Fig. 8) defined therebetween, which plies define a web thickness (the thickness in the vertical direction of each ply, see Fig. 8), wherein the first thickness (19 – Fig. 8) is greater than the web thickness (see Fig. 8).

	Claim 15, the first thickness (19 – Fig. 8) is selected such that the inflated inflatable chambers spread the plies to contact opposite limits of the constrained first thickness (pg. 6, lines 21-28).

	Claim 16, the web control guide (the assembly of 15, 17b, and the inclined portion between 15 and 16 – Fig. 8) is further configured to, during operation, bend the web of flexible material in the transverse direction along the material path (at the inclined portion between 15 and 16 – Fig. 8). Note that this is an alternative interpretation of Lorsch in which the web control guide includes the inclined portion between 15 and 16.

	Claim 17, the constrained thickness dimension is sufficiently small to prevent transverse movement of the flexible material towards the first compression element to avoid excessive heating of the web outside the sealing zone (the flexible material cannot move towards the first compression element after both have been lowered, hence the thickness dimension is interpreted to be sufficiently small).

	Claim 24 recites the same elements as claim 1 and is rejected based on the same interpretation of Lorsch set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lorsch (WO 02/26589 A1).
	Regarding claim 13, Lorsch discloses essentially all of the elements of the claimed invention in claim 1.
	However, Lorsch does not expressly disclose the dimensions of the first thickness.
	In this case, one of ordinary skill in the art would have recognized that the first thickness is a result effective variable since the first thickness must be sized according to the thickness of the flexible web.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to contrive any number of desirable ranges for the dimension of the thickness including the thickness being between 5 and 25 mils since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 2-4, 6-12, and 18-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/11/2022